1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9     WILLIAM E. HARRIS,                                   Case No. 3:20-cv-00557-MMD-WGC
10                                        Plaintiff,                    ORDER
             v.
11
      H. WICKHAM, et al.,
12
                                      Defendants.
13

14
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
15
     1983 by a person in the custody of the Nevada Department of Corrections. Plaintiff has
16
     submitted an application to proceed in forma pauperis. (ECF No. 1). Based on the
17
     financial information provided, the Court finds that Plaintiff is unable to prepay the full
18
     filing fee in this matter.
19
            For the foregoing reasons, IT IS ORDERED that:
20
            1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is
21
     GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In
22
     the event that this action is dismissed, the full filing fee must still be paid pursuant to 28
23
     U.S.C. § 1915(b)(2).
24
            2.      The movant herein is permitted to maintain this action to conclusion without
25
     the necessity of prepayment of any additional fees or costs or the giving of security
26
     therefor. This order granting leave to proceed in forma pauperis shall not extend to the
27
     issuance and/or service of subpoenas at government expense.
28

                                                       1
1          3.     Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections

2    shall pay to the Clerk of the United States District Court, District of Nevada, 20% of the

3    preceding month’s deposits from Plaintiff’s account (William E. Harris, # 84785) in

4    the months that the account exceeds $10.00, until the full $350.00 filing fee has been

5    paid for this action. The Clerk of the Court shall SEND a copy of this order to the

6    Finance Division of the Clerk’s Office. The Clerk of the Court shall also SEND a copy of

7    this order to the attention of the Chief of Inmate Services for the Nevada Department of

8    Corrections, P.O. Box 7011, Carson City, NV 89702.

9          4.     It is further ordered that the Attorney General’s Office shall ensure that

10   someone reads to Plaintiff this Order.

11         DATED: May 27, 2021.
12

13                                            UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                2
